DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurka (U.S. Pat. 3,408,421) in view of Coquet et al. (US 2021/0292507) and Ding et al. (US 2014/0303283).
Regarding claims 1, 2, 10, and 11: Kurka teaches the reaction product of a dimerized oleic acid, which has 36 carbon atoms (col. 8, lines 5-20) with caprolactone, a cyclic ester (col. 8 lines 5-20).  
Kurka does not teach that the reaction forms a flexible block copolymer.  However, Coquet et al. teaches a flexible block copolymer (abstract).  The limitation “for use in an epoxy component of a two-part, epoxy-amine system” is intended use and carries little patentable weight. The copolymer comprises a hydrophobic polyol block (para. 79) and is made of fatty acid dimers and poly(caprolactone) (para. 91).  The term “poly” refers to more than one, which overlaps with at least 3 or more.  Kurka and Coquet et al. are analogous art since they are both concerned with the same field of endeavor, namely polymers of fatty acid dimers and lactones.  At the time of the invention a person having ordinary skill in the art would have found it obvious to make the flexible block copolymer of Coquet et al. as the polymer of Kurka and would have been motivated to do so in order to have a product with a lower glass transition temperature.
Kurka also does not teach functional endcaps of acetoacetate or epoxy groups having a functionality greater than 1. However, Ding et al. teaches functionalizing a block copolymer with acetoacetoxy functionality (abstract) by further reaction with acetoacetic acid derivatives (para. 5).  Since there are at least two ends of a copolymer, the endcaps must have a functionality greater than 1. Ding et al. teaches methyl, ethyl or tert-butyl acetoacetate (para. 28), which are C1-C4 acetoacetates. Kurka and Ding et al. are analogous art since they are both concerned with the same field of endeavor, namely polycaprolactone polymers.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the acetoacetoxy functionality of Ding et al. to the polymer of Kurka and would have been motivated to do so to vary the properties of the end product, as evidenced by Ding et al. (para. 28).
Regarding claim 9: Kurka teaches the basic claimed polymer as set forth above.  Not disclosed is the isocyanate functional extension groups. However, Coquet et al. teaches hexamethylene diisocyanate/1,6-hexane diisocyanate (para. 34). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the isocyanate of Coquet et al. to the polymer of Kurka and would have been motivated to do so to add polyurethane functionality to the polymer.
Regarding claims 12, 13, 19: Kurka teaches the reaction product of a dimerized oleic acid, which has 36 carbon atoms (col. 8, lines 5-20) with caprolactone, a C6 cyclic ester (col. 8 lines 5-20).  
Kurka does not teach that the reaction forms a flexible block copolymer.  However, Coquet et al. teaches a flexible block copolymer (abstract).  The limitation “for use in an epoxy component of a two-part, epoxy-amine system” is intended use and carries little patentable weight. The copolymer comprises a hydrophobic polyol block (para. 79) and is made of fatty acid dimers and poly(caprolactone) (para. 91).  The term “poly” refers to more than one, which overlaps with at least 3 or more.    At the time of the invention a person having ordinary skill in the art would have found it obvious to make the flexible block copolymer of Coquet et al. as the polymer of Kurka and would have been motivated to do so in order to have a product with a lower glass transition temperature.
Kurka also does not teach functional endcaps of acetoacetate or epoxy groups having a functionality greater than 1. However, Ding et al. teaches functionalizing a block copolymer with acetoacetoxy functionality (abstract) by further reaction with acetoacetic acid derivatives (para. 5).  Since there are at least two ends of a copolymer, the endcaps must have a functionality greater than 1. Ding et al. teaches methyl, ethyl or tert-butyl acetoacetate (para. 28), which are C1-C4 acetoacetates. At the time of the invention a person having ordinary skill in the art would have found it obvious to add the acetoacetoxy functionality of Ding et al. to the polymer of Kurka and would have been motivated to do so to vary the properties of the end product, as evidenced by Ding et al. (para. 28).
Regarding claim 18: Kurka teaches the basic claimed polymer as set forth above.  Not disclosed is the isocyanate functional extension groups. However, Coquet et al. teaches hexamethylene diisocyanate/1,6-hexane diisocyanate (para. 34). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the isocyanate of Coquet et al. to the polymer of Kurka and would have been motivated to do so to add polyurethane functionality to the polymer.
Regarding claim 20: Kurka teaches a coating composition (example 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767